Case 2:20-mj-00335-MLP Document 4 Filed 06/26/20 Page 1 of 2
                       Case 2:20-mj-00335-MLP Document 4 Filed 06/26/20 Page 2 of 2




ATF #787095-20-0035                  06/11/2020 10:40AM                    Left inside residence

                                     SA Keeli Nelson made inventory list


Margaret CHANNON arrested inside pursuant to arrest warrant MJ20-336

Apple iPhone in red case

Black and white striped scarf/face covering

Black shoes with brown soles and gold colored lace grommets

Drawings / writings depicting a police car held above a fire

Pages of literature related to disbanding, disarming, disempowering, and
resisting police.

Two Washington ID cards in Margaret CHANNON's name

Black bag with straps

Pink patterned sock

Lighter

Black pants

Black t-shirt with gray design on the front

Aerosol can

Gray patterned sock




          06/26/2020


                                                                           Special Agent Greg Heller, ATF
